Title: From George Washington to Clement Biddle, 1 February 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 1st Feby 1785.

In a letter of the 14th of Decr from Mr Boudinot (which only came to my hands by the last Post) he informs me that he should send Six bushls of the Orchard grass Seeds to your care, for my use. If this has been done, I pray you not to forego the first opportunity of forwarding it to me, as it ought to be sowed as soon as the ground can be prepared, which I am now getting in order for its reception.

I do not know how to account for it, but so the fact is, that altho’ I am a subscriber to Messrs Dunlaps & Claypoole’s Packet & daily Advertiser, I do not get one paper in five of them—was I to say one in ten, I should be nearer the mark. Once I wrote to Mr Claypoole on this subject, but he never vouchsafed to give me an answer, and since I have been worse served. If I recollect right, this letter was accompanied with one to you requesting payment of my subscription; lest a tardiness in this respect, on my part, might occasion the omissions on his. I now ask the same favor of you, and pray also, that you would be so obligeing as to enquire into, and let me know the cause of my disappointments—which I have regretted the more, since their publication of Cooks voyages; having never been able to get a bound and lettered sett of them.
Be it remembered that, if the fulfilment of these requests of mine, places you in advance for me, it is because I cannot get a Statement of the acct between us, that I may know how the Balle stands. You talked of coming to Virginia, and I assure you I should be very glad to see you—but it seems as if it would end in talk.
I have received a Cask of clover Seeds & a box with a cast (from Mr Wright) unaccompanied by a letter or Invoice. I do not know therefore whether to expect the English grass seeds of which you gave me hopes, or not —We have heard of Mrs Shaws Marriage, on which occasion please to offer her mine, and Mrs Washingtons compliments of congratulation: at the sametime present our best wishes for Mrs Biddle & your family. I am—Dear Sir Yr most obedt Hble Servt

Go: Washington


P.S. Be so good as to let the enclosed go safe to Messrs Lewis’s. it is to request them to provide me a good Miller of which I am much in want—and in the doing of which, if you could contribute, it would render me an essential Service. G.W.
Since writing the foregoing, I have recollected a matter of business which I intended when you came here to have asked the favor of you to negotiate for me. I now enclose it, & would thank you for getting it settled, if it can be done, at the proper office in Philadelphia. The endorsements upon the cover of the Papers (which was made at the time they were put into my hands) contain all the light I can throw upon the business. I

pray you to take care of it with the rest of the Papers and let me have it again with whatever settlement is made, or decision is come to; as I have no copy or other Memm by which I can settle an Acct with Gilbert Simpson, or John Johns relative to this matter. I am as above. G. Washington

